Citation Nr: 0935062	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  05-14 093A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder.

2.  Entitlement to a rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs



ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In March 2007, the Board remanded the issue of entitlement to 
service connection for a bilateral shoulder disorder for 
further development.  The development having been completed, 
the case is before the Board for further appellate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition on the issue on appeal was obtained.

2.  A chronic bilateral shoulder disorder was not was present 
in service, and degenerative joint disease of the shoulders 
and other shoulder pathology was first shown decades after 
service, and not shown to be related to service.

3.  PTSD is manifested by no more than occupational and 
social impairment, with deficiencies in most areas, such as 
work, , family relations, judgment, thinking, or mood, due to 
such symptoms as: depression affecting the ability to 
function independently, appropriately and effectively 
impaired impulse control (such as unprovoked irritability 
with periods of violence); difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting) and inability to establish and maintain effective 
relationships.



CONCLUSION OF LAW

1.  The evidence of record does not show that a bilateral 
shoulder disorder was incurred in or aggravated by any 
established event, injury, or disease during active service. 
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303 (2008)

2.  The criteria for a rating in excess of 70 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002) 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
correspondence from the RO dated in May 2004, July 2004, and 
May 2007.  Those letters notified the Veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
Thereafter, a supplemental statement of the case was issued 
in July 2009.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159 (2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in May 2007.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.  The Board notes that in an August 2004 letter to 
the Veteran, the RO stated that it had requested copies of 
treatment records or other evidence from Continental Tire, 
Inc (Continental Tire) and that it was ultimately the 
Veteran's responsibility to see that the VA received that 
information.  In a correspondence dated October 2004, the RO 
cited its August letter and stated that it had not received 
evidence from Continental Tire.  In response, the Veteran 
provided the RO with form 21-4192, but no additional 
employment information was provided.  The Board notes that 
corresponding to VA's duty to assist the Veteran in obtaining 
information is a duty on the part of the Veteran to cooperate 
with VA in developing a claim. See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (noting that "[t]he duty to assist is 
not always a one-way street"). VA's duty must be understood 
as a duty to assist the Veteran in developing his claim, 
rather than a duty on the part of VA to develop the entire 
claim with the Veteran performing a passive role. Turk v. 
Peake, 21 Vet. App. 565, 568 (2008).  As the Veteran only 
provided the VA with form 21-4192 and as he has stated in 
other documents that his employer is no longer in business, 
the Board finds that further attempts to obtain additional 
evidence would be futile.  The Board finds the available 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations- Service Connection Bilateral Shoulder 
Disorder

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§  1110 
(West 2002); 38 C.F.R. § 3.303 (2008).   

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that a Veteran seeking disability benefits 
must establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background

The Veteran's service treatment records show that his upper 
extremities were found to be normal during his February 1969 
induction physical examination.  Service treatment records 
show that the Veteran sustained a shell fragment wound in the 
upper right arm on May 6, 1970, with no nerve or artery 
involvement, although the fragment did result in a laceration 
of the brachial vein requiring ligation of the vein.  He was 
returned to duty about 31/2 weeks later.  The Veteran sustained 
a fragment wound from an RPG (rocket propelled grenade) in 
the left upper arm in July 1970, with a burn on the left 
shoulder.  The upper arm wound was sutured.  No further 
mention was made of either injury in the service treatment 
records.  At the time of his December 1970 separation 
physical examination, both upper extremities were reported to 
be normal.  The Veteran reported that he was in good 
condition upon separation.  

In April 1991, the Veteran was granted a 10 percent 
evaluation for residuals of shrapnel fragment wounds in his 
upper extremities.  VA outpatient treatment records dated 
through 1996 make no mention of either shoulder.   

In a statement in support of his claim dated April 1997, the 
Veteran stated that his arms were worse, especially his right 
arm which underwent reconstructive surgery.  There was no 
mention of the shoulders.  The Veteran stated that driving to 
work every day had become increasingly difficult.  

In a January 1999 VA examination for his PTSD, the Veteran 
stated that he had worked as a carpenter and also as a 
forklift operator in a tire manufacturing company.  

During a June 1999 VA examination for residuals of shell 
fragment wounds, the Veteran reported shrapnel near his left 
elbow and in his right arm.  He admitted that he had no 
problems with his right shoulder.  He related that he had 
shrapnel in the left posterior shoulder, and that he was 
knocked down when he received the shrapnel injury and 
dislocated his left shoulder as a result.  He now had 
difficulty lifting the left shoulder and pain when he tried 
to sleep on it.  The examiner stated that there was some 
question as to whether the Veteran had had recurrent 
dislocations.  Following physical examination, the examiner 
concluded that there was a history of a left shoulder injury 
with some limited internal rotation and signs of impingement.  
X-ray film studies were consistent with mild degenerative 
changes in the acrominoclavicular (AC) joint.

Outpatient treatment records from Dorn Hospital VAMC dated 
August 2000 show that the Veteran complained of left shoulder 
pain.  The Veteran stated that this pain had bothered him for 
well over a year and had increased in discomfort.  The 
Veteran further stated that this began while he was in 
service.  The Veteran's physician stated that the Veteran had 
tenderness over the glenohumeral joint anteriorly especially 
over the biceps tendon area.  Subacromial bursa tenderness 
was additionally noted.  The Veteran was provided with 
medication for his shoulder and given a referral for physical 
therapy for shoulder exercises. 

A VA peripheral neuropathy examination was conducted in 
January 2001.  The examiner noted that the Veteran's claims 
file was reviewed.  The Veteran reported that he had pain in 
both upper extremities, particularly in his shoulders.  The 
Veteran reported pain in the site of his shrapnel wounds.  
The examiner found that the Veteran had a full range of 
motion of both shoulders but pain was induced with checking 
his range of motion.   

A VA examination of the Veteran's joints was also performed 
in January 2001.  Several wound scars on the arms were noted 
as well as a small area of scar over the left posterior 
shoulder as well.  Following a physical examination, the 
examiner concluded that there was some crepitus on range of 
motion of the left shoulder, and a cross arm abduction 
consistent with degenerative joint disease of the AC joint.

During a January 2001 VA psychiatric examination, the Veteran 
related that he had been employed as a fork lift operator for 
20 years.

Dorn Veteran's Hospital Treatment notes dated September 2003 
reported that the Veteran served with the 101st Airborne 
during Vietnam and that the Veteran reported that his 
shoulder problems began during his service.  An assessment of 
degenerative joint disease bilaterally of the shoulders with 
signs of impingement was provided.  No opinion as to whether 
the Veteran's shoulder disorders were a result of service was 
provided.

VA outpatient treatment records reflect ongoing complaints 
regarding the shoulders.  Radiology reports dated June 2004 
degenerative joint disease of both AC joints.  

In his May 2004 claim for service connection for his 
bilateral shoulder disorders, the Veteran stated that his 
left shoulder caused him pain which made it difficult to 
work.  The Veteran stated that he left his job because of his 
disability and that he did not expect to receive disability 
retirement benefits or worker's compensation benefits from 
his employer.

In a statement in support of his claim dated June 2004 the 
Veteran stated that he was going through surgery on his left 
shoulder for repairs that he believed to be related to his 
service in Vietnam when he had to carry and shoot an M-16 
rifle.  In an application for increased compensation based on 
unemployability, the Veteran stated that his left shoulder 
disorder affected his full time employment on May 6, 2004 and 
that he had worked as a fork lift driver from 1972 to May 
2006.

Outpatient treatment notes dated March 2005 stated that the 
Veteran had a subacromial decompression and rotator cuff 
repair of his left shoulder in June 2004.  

In a March 2005 Notice of Disagreement, the Veteran stated 
that he had to carry very heavy loads of equipment while 
serving in Vietnam.  He added that he had surgery on his left 
shoulder in July 2004 in the Dorn VAMC and that as a result 
of this surgery he could not lift his left arm up. 

In June 2009, the Veteran reported for a VA examination, in 
order to determine the etiology of his bilateral shoulder 
disorder.  The Veteran stated that both shoulders were 
injured while he was stationed in Vietnam, and carried heavy 
equipment, rucksacks and machine guns.  He related that he 
first noted his pain in the early 1970s and that he received 
treatment for it.  The Veteran stated that he had surgery on 
his left shoulder which resulted in a frozen shoulder.  The 
Veteran stated that he had been diagnosed with arthritis in 
both shoulders and that he declined surgery on the right 
shoulder due to complications from his surgery on the left 
shoulder.  The Veteran denied problems with his shoulders 
prior to service in the military.  The Veteran denied 
constant pain but stated that pain interfered with sleep; he 
denied instability but stated that he had increased pain with 
overhead activity.  

The Veteran stated that he was no longer employed and that he 
last worked as a forklift operator.  He stated that he 
injured his left shoulder in a 2004 accident at the 
Continental tire plant which subsequently closed.  The 
Veteran stated that his injury occurred when he hit the 
safety bar on a production plant.  The Veteran stated that he 
re-injured his left shoulder at that time and that he sought 
treatment and had surgery for it.  Following physical 
examination of the shoulders, as well as a review of the 
claims folder, X-ray studies and magnetic resonance imaging 
(MRI) studies, the examiner opined that the Veteran's 
bilateral shoulder diagnoses were less likely than not 
related to the Veteran's service.  He stated that although 
the Veteran gave credible testimony regarding the 
requirements of his duties, carrying heavy equipment, there 
was no evidence of treatment for this condition during active 
duty nor did the examiner find continuation of complaint 
within a year of discharge.  The examiner stated that it was 
not until many years after service that the Veteran was found 
to have a chronic permanent condition.  The examiner stated 
that it was significant that there was a lack of information 
concerning the Veteran's work injury while at Continental 
Tire Plant working as a forklift operator.  The examiner 
added that there was also documentation that the Veteran not 
only worked as a forklift operator for a long period of time 
but that he was also a carpenter.  The examiner stated that 
these occupations could equally explain the Veteran's current 
condition given the lack of documentation of an injury while 
in service.  

Analysis

Based upon the evidence of record, the Board finds that the 
Veteran's bilateral shoulder disorder was not incurred in or 
aggravated by an event or injury in service.  While the 
Veteran did sustain shell fragment wounds to both upper arms 
in Vietnam, the shoulders were not involved, and the 
Veteran's December 1970 separation examination reported 
normal upper extremities.  Additionally, there is no record 
of the Veteran having dislocated either shoulder during 
service.  In a statement in support of his claim dated April 
1997, the Veteran stated that his arms were worse.  The 
Veteran stated that driving to work every day had become 
increasingly difficult.  In a 1999 VA examination for his 
PTSD, the Veteran stated that he had worked as a carpenter 
and also as a forklift operator in a tire manufacturing 
company.  

While the Board notes that the Veteran has degenerative joint 
disease in both shoulders, and has other upper arm and 
shoulder problems, these disorders were first noted in the 
mid-1990's, about 25 years following the Veteran's separation 
from service.  The passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability may be considered evidence against a claim 
of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Although the Veteran has given credible testimony regarding 
the requirements of his duties in service, including carrying 
heavy equipment, there was no evidence of treatment during 
active duty nor is there evidence of complaints or treatment 
for disability of either shoulder within a year of discharge.  
In the 2009 VA medical examination, the examiner noted that 
there was documentation that the Veteran not only worked as a 
forklift operator for a long period of time but that he was 
also a carpenter.  The examiner stated that these occupations 
could equally explain the Veteran's current condition given 
the lack of documentation of an injury while in service.  The 
VA examiner concluded therefore that it was less likely than 
not that the Veteran's shoulder disorders were related to 
service.

In order to show that a condition is service connected, the 
Veteran must show that there was an in service event or 
injury which led to his currently diagnosed condition.  While 
the Veteran clearly has bilateral shoulder disorders, there 
is no probative evidence to suggest that his injuries began 
in service as the first concrete proof of any disorder was 
shown almost twenty years after service.  Additionally, while 
the Board notes that the Veteran has stated that his 
condition was a result of service, he is not qualified to 
make a medical opinion as to the cause of his condition.  Lay 
testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within 
the personal knowledge and observations of the witness. Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). However, 
the Court has also held that a lay person, such as the 
Veteran, is not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability that may be related to service. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 
2007) (holding that a layperson may provide competent 
evidence to establish a diagnosis where the lay person is 
"competent to identify the medical condition"). Here, the 
Veteran is capable of reporting symptoms such as pain in his 
shoulders and difficulty in movement and sleep, but he is not 
competent (i.e., professionally qualified) to offer an 
opinion as to the cause of this condition.  A medical expert 
was asked to provide an opinion as to whether the Veteran's 
shoulder disorders were the result of service and, in his 
June 2009 VA examination, the VA examiner stated that it was 
less likely than not related to service.  

The Veteran's first complaint of a bilateral shoulder 
disorder occurred years after service, there is no evidence 
of such a disorder within his service treatment records and 
his occupations may have been the cause of his disorders.  
Therefore, the Board must find against the claim for service 
connection for a bilateral shoulder disorder.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claim for service 
connection for a bilateral shoulder disorder.

PTSD-Increased Ratings Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008)

The Court has held that global assessment of functioning 
(GAF) scale scores reflect the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), 
p. 32).  

The Court has also held that in determining the level of 
impairment under 38 C.F.R. § 4.130 VA is not restricted to 
the symptoms provided in the diagnostic code.  Ratings are to 
consider all symptoms of the disability that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 443 (2002).  

Global Assessment of Functioning Scale
60 - 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50 - 
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
See 38 C.F.R. § 4.130 (2008) (the nomenclature employed in 
the schedule is based upon the DSM-IV, which includes the GAF 
scale).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (2008).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008).

Factual Background

In a rating decision dated March 2005, the Veteran was 
granted an increased rating for his posttraumatic stress 
disorder from 50 percent to 70 percent.  The RO based its 
decision primarily on a VA examination conducted on September 
11, 2004 which reported the Veteran's trouble sleeping, 
flashbacks and hallucinations.  The RO additionally added 
that there were no reports of difficulty with employment. 

In a July 2004 application for increased compensation based 
on unemployability, the Veteran stated that his posttraumatic 
stress disorder prevented him from being gainfully employed.  

A July 2004 VAMC medication management note stated that the 
Veteran's PTSD symptoms were worse with the military conflict 
in Iraq being a trigger for memories of combat in Vietnam.  
In an August 2004 letter , the Veteran's VA clinical 
psychologist stated that the Veteran had been treated at the 
facility for many years and that it was his professional 
clinical judgment that the Veteran was severely disabled and 
unemployable due to his PTSD.  His behavior, emotions and 
cognitions were unreliable and unpredictable due to his PTSD 
and he had occupational and social impairment with 
deficiencies in most areas of his life including work, 
relationships and thinking and mood.  He had near continuous 
anxiety and depression which affected his ability to function 
appropriately and effectively.  The Veteran was reported as 
having impulse control problems with unprovoked irritability 
and periods of thoughts of violence.  He was described as 
having difficulty adapting to stressful circumstances and an 
inability to establish or maintain effective relationships 
with others.  A GAF score of 44 was provided.

In September 2004, the Veteran presented for a VA 
examination.  The examiner noted that the Veteran's claims 
file was not available for examination.  During his 
examination, the Veteran stated that he could not sleep and 
he had nightmares all of the time.  He had difficulty 
maintaining sleep and  had nightmares every night about 
combat situations.  He reported flashback symptoms and stated 
that he saw shadows and heard voices as well.  He thought of 
the people he killed and about the soldiers he saw killed and 
wounded.  He was able to go into crowds but did so with 
increased anxiety.  He isolated from his family, had few 
friends and difficulty controlling his anger.  He had been 
employed as a forklift operator, but had not worked for the 
prior four months due to shoulder surgery.  On examination, 
he was found to be alert and oriented to personal information 
and place.  His insight to be adequate and his affect to be 
blunted.  He was noted as logical and goal directed and made 
good eye contact.  The diagnosis was chronic moderate to 
severe PTSD; and it was noted that while the Veteran's 
symptoms were severe, he experienced a lesser degree of 
functional impairment.  He was found to have a moderate to 
severe degree of social function impairment and a mild degree 
of occupational impairment.  A global assessment of 
functioning (GAF) score of 45 was provided.

VAMC treatment notes dated January 2005 stated that the 
Veteran continued to have daily symptoms of PTSD which 
exacerbated somewhat with news of the Iraq war and tsunami 
deaths.  The Veteran was described as a heavy combat Veteran 
who had tried to continue to work for many years but was not 
able to due to symptoms of PTSD and chronic pain from his war 
injury.  The Veteran's war injury was described as a constant 
reminder of his combat trauma.  The Veteran was described as 
severely disabled and unemployable due to his service 
connected conditions.  A GAF of 45 was provided.  

In a notice of disagreement dated March 2005, the Veteran 
stated that he was in the middle of awful battles in Vietnam 
where some of his good friends were killed.  He stated that 
he had problems associating with other people and making new 
friends.  The Veteran additionally stated that his 
nightmares, flashbacks and sleepless nights caused even 
greater difficulty in functioning as he should around other 
people.  

VAMC outpatient records dated April 2005 reviewed the 
Veteran's medication management.  In this note, his physician 
noted that the Veteran was in a difficult work situation in 
that he was provided with a report which stated that he could 
work but could not lift or push more than 15 pounds.  The 
Veteran's employer's nurse then sent him home telling him 
that he could not work with such a restriction.  The Veteran 
had worked with heavy machinery for a company where there 
were no light duty jobs available.  He was noted as 
presenting with a well groomed appearance and restlessness.  
His speech was noted as normal in rate and tone and 
spontaneous.  His affect was noted as constricted, his 
thought process was found to be appropriate and linear, and 
the physician noted that he did not have hallucinations.  
Memory was found to be intact and concentration was noted as 
fair.  

In a VAMC outpatient treatment record dated June 2008, the 
Veteran was found to be alert, attentive and cooperative.  
His affect was full range and mood reported as depressed and 
agitated by pain.  His thoughts were described as goal 
directed and sequential.  The Veteran reported active 
hallucinations of hearing people walk on his back porch, 
hearing people crying and yelling and seeing shadows, bugs, 
dead bodies and fires.  Paranoid delusions were additionally 
reported.  Insight and judgment were reported to be fair.  A 
VAMC treatment note dated May 2009 found him to have good eye 
contact and described him as calm and cooperative.  His mood 
was described as fair, his affect was found to be restricted 
in range and his mood was congruent and appropriate.  His 
speech was reported as normal in volume, rate and tone and 
thought process was described as logical.  No auditory or 
visual hallucinations were noted, insight and judgment were 
reported as fair.  A GAF of 53 was provided. 

In June 2009, the Veteran reported for a VA examination.  The 
examiner noted that the Veteran's claims file was examined.  
The examiner noted that at the time of examination, the last 
GAF score given to the Veteran was 55, he noted that at the 
time of his September 2004 VA examination, a GAF score of 45 
was provided.  The Veteran stated that he had more frequent 
nightmares occurring almost every night and he reported that 
these nightmares were of Vietnam experiences.  He reported 
trouble getting to and maintaining sleep.  He was 
continuously isolated and withdrawn from others and that he 
experienced and increase in depressed mood.  He reported 
daily intrusive thoughts and stated that he avoided crowds as 
they made him nervous.  He additionally reported a decrease 
in energy and interest and that he did not associate with 
others.  He was not working at the time of examination, the 
examiner stated that the Veteran was driving a forklift and 
retired in 2005 due to an injury to his shoulder which 
aggravated a pre-existing injury.  He was described as being 
close to one sister and not being involved in a relationship, 
it was noted that his last relationship lasted for fifteen 
years.  The Veteran reported that he spent his time looking 
after family members gardening and fishing.  

The Veteran was noted as being appropriately dressed and 
groomed.  His speech was found to be clear, coherent and goal 
directed.  His thought process was linear and devoid of 
delusional content.  He was cooperative and answered 
questions in a candid and spontaneous manner.  There was no 
evidence of any thought or perceptional disturbance.  Insight 
and judgment were noted as adequately developed.  A GAF of 48 
was provided.  The examiner stated that the Veteran continued 
to experience severe symptoms of PTSD that resulted in 
significant disruptions in his ability to maintain 
competitive employment.  He was described as almost totally 
isolated and withdrawn as a result of his ongoing symptoms.

Analysis

Based upon the evidence of record, the Board finds that the 
Veteran's PTSD is manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  Since June 2004, the 
Veteran's GAF scores have ranged between 44 and 55, these 
scores reflect serious symptoms and are reflected by the 
Veteran's current rating of 70 percent.  While the Veteran 
has stated in his July 2004 application for increased 
compensation based on unemployability that his PTSD was part 
of the reason he was unable to work, other evidence, 
including later statements by the Veteran, have shown that 
the Veteran was unable to maintain his job due to a shoulder 
injury.  In a letter from the Veteran's VA clinical 
psychologist, it was stated that the Veteran had been treated 
at that facility for many years and that it was his 
professional clinical judgment that the Veteran was severely 
disabled and unemployable due to his PTSD.  He stated that 
the Veteran's behavior, emotions and cognitions were 
unreliable and unpredictable due to his PTSD, and that the 
Veteran had occupational and social impairment with 
deficiencies in most areas of his life including work, 
relationships and thinking and mood.  The Board has 
considered the psychologist's opinion that the Veteran was 
wholly unemployable due to his PTSD; however, that while he 
has stated that the Veteran was totally unemployable, his 
description of the Veteran's symptoms exactly match the Code 
of Federal Regulations' rating criteria for a rating of 70 
percent.  Dr. C.D. did not state his reason for doing so in 
his opinion.  Further, the Veteran's September 2004 examiner 
specifically stated that while the Veteran's social functions 
were clearly impaired, the Veteran only had a mild degree of 
occupational impairment.  The Board finds, after taking into 
consideration the opinions of the VA psychologist, the 
Veteran, and the September 2004 VA examiner, as well as 
taking into account the Veteran's consistent work history 
before his shoulder injury, that the Veteran's occupational 
impairment is most consistent with a 70% rating.

In order to be eligible for a 100 percent rating for PTSD, 
the Veteran must show symptoms to include: total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  In this case, the Veteran's affect 
has been was often described as normal and his thought 
process and judgment have been found to be normal.  No 
evidence of inappropriate behavior is demonstrated in the 
Veteran's claims file.  The Veteran's memory has been 
consistently reported as intact and there has been no showing 
of persistent danger of the Veteran hurting himself or 
others.  While there are some reports of symptoms included in 
those described to meet a 100% rating, such as 
hallucinations, the Board finds a 70% more suitable to the 
Veteran's demonstrated symptoms.  Therefore, the Veteran's 
claim for an increased rating for PTSD must be denied.  

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The service-connected disorder is 
adequately rated under the available schedular criteria.  The 
objective findings of impairment are well documented and the 
Veteran's employment difficulties are more appropriately 
addressed as a TDIU claim which has been granted in this 
case.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim for an 
increased rating.


ORDER

1.  Entitlement for service connection for a bilateral 
shoulder disorder is denied.

2.  Entitlement for an increased rating for the Veteran's 
service connected PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


